UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JERRY SOMERSET,

                                 Plaintiff,
                                                                  20-CV-1241 (CM)
                     -against-
                                                                 CIVIL JUDGMENT
 PARTNERS PHARMACY, LLC,

                                 Defendant.

       Pursuant to the order issued March 6, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed on res

judicata grounds under 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    March 6, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
